Citation Nr: 1628609	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from September 1964 to September 1968.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

The Veteran was scheduled for a video conference Board hearing i April 28, 2016.  On April 12, 2016, in a telephone conversation with the RO, the Veteran stated that he would not be appearing for the hearing because he had moved, and that he wished for his hearing request to be cancelled.  He did not indicate that he wished for it to be rescheduled at another RO.  The Veteran is represented in his appeal, and his representative submitted a written brief presentation in June 2016 but did not request that a Board hearing be rescheduled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2015).


FINDINGS OF FACT

1.  During the pendency of the claim, the Veteran has not had hearing loss disability for VA purposes.

2.  The Veteran had normal hearing acuity upon audiological testing for many years after separation from service.

3.  The Veteran denied ringing in the ear and/or an ear problem for many years after separation from service.

4.  The most probative evidence of record is against a finding that the Veteran has tinnitus and/or hearing loss casually related to, or aggravated by, active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met. 38  U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met. 38  U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In a January 2016 statement, the Veteran's representative stated that the Veteran wishes to rest his appeal with nothing further to add.  The Board acknowledges the Veteran's representative's June 2016 statement, in a brief, that the Veteran asserts that "he is now diagnosed as having bilateral hearing loss and tinnitus which is due to in-serivce noise exposure."  The Veteran was provided with notice of VA's duty to assist in March 2009; thus, he was aware that VA would attempt to obtain pertinent identified records provided he submitted sufficient identifying information and authorization.  However, the Veteran has not provided VA with any such documents or authorization for VA to obtain such.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds, based on the foregoing, that VA does not have a further duty to assist the Veteran.
 

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a), including hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Bilateral Hearing Loss Disability

The Veteran contends that he has a hearing loss disability due to "exposure to loud noise while in service."

An April 2010 VA audiology evaluation report revealed that pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
35
LEFT
5
10
10
10
5

The word recognition score was 96 percent for the right ear and 100 percent for the left ear using the Maryland CNC word list test.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Based on the foregoing, the Veteran does not have current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for bilateral hearing loss is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has reviewed the claims file but finds no competent credible evidence that the Veteran has had a hearing loss disability for VA purposes at any time during the pendency of the claim.  In addition, while the Veteran may be competent to report hearing loss, the Board finds that any statement as to continuity of hearing loss since serivce lack probative value when considered with the record as a whole, as noted below.  The Veteran has not been shown to be competent to state that he has hearing loss which meets the criteria for a disability under 38 C.F.R. § 3.385.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Tinnitus

The Veteran contends that he has tinnitus due to "exposure to loud noise while in service."

The Veteran's service treatment records (STRs) include an August 1968 report of medical history for separation purposes.  The Veteran denied having ear, nose, or throat trouble, denied hearing loss, and denied running ears.

The claims file includes Audiological Questionnaires from the Veteran's post service employment, in which the Veteran was asked to "check" if he had any of a list of conditions, to include ringing in the ears and/or hearing loss in the family history before age 50.  The Veteran denied such (e.g. 1984, 1988).  The claims file also includes a 1984 Pre-Placement Medical Questionnaire in which the Veteran was asked to circle if he had, or ever had, ringing in the ears and/or poor hearing.  The Veteran denied such (i.e. he did not circle it).  Notably, the Veteran did report other disabilities or conditions when completed the questionnaires.  The claims file also includes Portsmouth Health Services (OSHA) questionnaires which reflect that the Veteran denied difficulty hearing or any other hearing or ear problem (e.g. 1999, 2000, 2001, 2002, 2003, 2004, and 2005).  The Veteran had normal hearing on audiology testing on numerous occasions post serivce.  (See e.g. 1988, 1989, 1990, 1992, 1993, 1998, and 1999 private records.) 

An April 2010 VA audiology evaluation report reflects that the Veteran stated that he notices chirping sounds which he describes as high pitch mostly occurring in the morning or when it is quiet.  The Veteran reported that he has had this for approximately 10 years or at least 10 years, or an onset date of approximately, or at least, 2000, which is more than three decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
The 2010 examiner opined that the Veteran's tinnitus is as likely as not a symptom associated with the Veteran's hearing loss.  As the Veteran is not in receipt of service connection for a hearing loss disability, service connection for a disability secondary to it is not warranted.  In addition, the Board has considered whether the Veteran has hearing loss, which is not the level of a hearing loss disability, which is nonetheless due to service and which is responsible for his tinnitus, but finds that he does not.

The 2010 examiner opined that the Veteran's hearing loss and tinnitus are less likely as not related to his military service.  The clinician noted that the Veteran did not have any significant threshold shifts in service, had no complaints of tinnitus in service, did not report to the examiner that he noticed tinnitus in service, and reported that he did not have tinnitus (ringing in the ears) post service when completing employee physicals in the 1980s through at least 2007.  

The Board finds that if the Veteran had hearing loss and/or ringing in the ears, it would have been reasonable for him to have reported it when he reported his other complaints.  

The Board finds that any statement as to tinnitus in service or in the year following separation from service lacks probative value.  The Board acknowledges that the Veteran is competent to describe tinnitus even though the symptoms were not record during service, but, as the STRs lack the documentation of the combination of manifestations sufficient to identify the hearing loss, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptomatology after service is required to support the claims. 38 C.F.R. § 3.303(b).  There is not continuity of symptomatology after service to support the Veteran's claim.  As explained above, the Veteran's statements regarding the origins of his tinnitus (i.e. his numerous denials) support a lack of continuity of symptoms. 

Based on the foregoing, the Board finds that the competent credible evidence of record is against a finding that the Veteran has tinnitus which is causally related to, or aggravated by, active service. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


